DETAILED ACTION
This action is in response to the Applicant Response filed 18 November 2021 for application 16/262,575 filed 30 January 2019.
Claims 21-38 are new.
Claims 1-20 are cancelled.
Claims 21-38 are pending.
Claims 21-38 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the cancellation of the claims, are persuasive. However, due to the addition of new claims, new claim objections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 1-20 have been fully considered but, in light of the cancellation of claims 1-20, are moot. However, due to the addition of new claims, new 35 U.S.C. 112(a) rejections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered but, in light of the cancellation of claims 1-20, are moot. 
 
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but, in light of the cancellation of claims 1-20, are moot. However, due to the addition of new claims, new 35 U.S.C. 101 rejections have arisen as noted below.

In light of the cancelation of claims 1-20, applicant provides no arguments regarding the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections of claims 1-20. 

Claim Objections
Claims 21-38 are objected to because of the following informalities:
Claim 21, line 1, (New): 21. Should read “(New) 21.” [colon should be removed]
Claim 21, line 4, semicolon should be added to end of line
Claim 22, line 10, claim should end with period instead of semicolon
Claim 23, line 6, “and” should be added to end of line
Claim 23, line 9, claim should end with period instead of semicolon
Claim 24, line 3, are same as the two should read “are the same as the two”
Claim 24, line 3, “and” should be added to end of line
Claim 24, line 5, claim should end with period
Claim 25, line 2, set is remaining should, for clarity, read “set is all remaining”
Claim 26, line 2, “; and” should be added to end of line [semicolon plus “and”]
Claim 30, line 3, semicolon should be added to end of line
Claim 31, line 10, claim should end with period instead of semicolon
Claim 32, line 6, “and” should be added to end of line
Claim 32, line 9, claim should end with period instead of semicolon
Claim 33, line 3, are same as the two should read “are the same as the two”
Claim 33, line 3, “and” should be added to end of line
Claim 33, line 5, claim should end with period
Claim 34, line 2, set is remaining should, for clarity, read “set is all remaining”
Claim 35, line 2, “; and” should be added to end of line [semicolon plus “and”]
Claims 22-29 are objected to due to their dependence either directly or indirectly on claim 21-26
Claims 31-38 are objected to due to their dependence either directly or indirectly on claim 30-35
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26, 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 

Claims 22-23, 31-32 recite (a) selecting one tag from the plurality of tags, wherein the selecting of the one tag is repeated for all of the plurality of tags in ascending order based on a tag number assigned to each tag of the plurality of tags ... This limitation is not supported by the original description and constitutes new matter to the original description. While the specification discloses selecting a tag, there is no evidence that each tag is selecting in any specific order, much less ascending order, based on tag numbers assigned to each tag. Therefore, there is no support in the original description for the inclusion of wherein the selecting of the one tag is repeated for all of the plurality of tags in ascending order based on a tag number assigned to each tag of the plurality of tags in claims 22-23, 31-32, and claims 22-23, 31-32 fail to comply with the written description requirement.

Claims 24, 33 recite (a) putting two or more tags into a same secondary tag group if the set created by all secondary tags of the two or more tags are same as the two or more tags ... This limitation is not supported by the original description and constitutes new matter to the original description. While the specification discloses grouping secondary tags (e.g., ¶0065), there is no evidence that two or more tags are put into a same secondary tag group as the disclosure provides, as an example, two separate tag groups being formed. Therefore, there is no support in the original description for the inclusion of putting two or more tags into a same secondary tag group if the set created by all secondary tags of the two or more tags are same as the two or more tags in claims 24, 33, and claims 24, 33 fail to comply with the written description requirement.

Claims 23-26, 32-35 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claims 22-24, 31-34.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter.
Specifically, the claims as a whole do not fall within any statutory category and thus are non-statutory. In particular, each of claims 21-29 is directed to a system including elements that amount to software per se. More specifically, the computer hardware system recited in the preamble carries no patentable weight and the claims do not recite anything more than method steps in a system embodiment. In accordance with MPEP 2106.03: Non-limiting examples of claims that are not directed to any of the statutory categories include products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program (often referred to as "software per se") when claimed as a product without any structural recitations. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of the statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2019/0188584 A1 - Computer System and Method for Building and Deploying Models Predicting Plant Asset Failure, hereinafter referred to as "Rao") in view of Chioua et al. (WO 2019/038283 A1 - Method for Monitoring an Industrial Plant and Industrial Control System, hereinafter referred to as "Chioua")
Regarding claim 21 (New), Rao teaches a computer hardware system (Rao, ¶0016 – teaches computer hardware system) for predicting plant abnormality (Rao, Abstract – teaches detecting and predicting failures in a plant or equipment process), the system comprising: 
(a) receiving a plurality of past tags (Rao, ¶0055 – teaches loading historical and real-time measurement data for a variety of process variables [tags]) and creating a plurality of tags by removing noise from the plurality of past tags (Rao, ¶¶0049, 0060-0062 – teaches preforming data cleansing and repairing on the raw input dataset, where cleaning/repairing includes noisy values; see also, Rao, ¶¶0061-0073) 
(b) calculating a correlation coefficient for any two tags among the plurality of tags (Rao, ¶0076 – teaches determining correlation coefficients for each pair of tags); 
(c) determining one or more relevant tag for each tag based on correlation coefficients for any two tags among the plurality of tags (Rao, ¶¶0076-0077 – teaches comparing the maximum cross-correlation coefficient value of each pair to a defined global correlation threshold value [reference value] and adding pair to a highly correlated input group if value is above threshold [relevant tag determination]); 
(d) classifying a tag type of each tag into an independent tag or a dependent tag (Rao, ¶0078 – teaches selecting one tag [independent tag] from a group of highly correlated tags where groups of highly correlated tags are grouped based on correlation coefficients [Groups are determined by relevant tag and selected tag from the group represents the independent tag . The selection of an independent tag by default classifies the remaining tags as dependent tags]; see also Rao, ¶¶0081-0084); 
(e) training a regression model using the plurality of tags and the one or more relevant tag (Rao, ¶0074 – teaches performing cross-correlation analysis on the received cleansed dataset; Rao, ¶0076 – teaches determining correlation coefficients for each pair of tags; Rao, ¶0078 – teaches selecting ; 
(f) generating an estimated tag using the regression model and the one or more relevant tag (Rao, ¶0100 – teaches building a failure detection and prediction model using the subset of tags  [correlation analysis for relevant tags] generated using the relationship equation [regression model] to predict/detect failure [estimated tag]).
However, Rao does not explicitly teach (g) outputting an alarm when a residual of a measured tag and the estimated tag is greater than or equal to a threshold value; and (h) re-calculating the estimated tag using a k-NN or boosting method, wherein a selection of the method is determined based on the alarm for each tag and the tag type.
Chioua teaches
(g) outputting an alarm when a residual of a measured tag and the estimated tag is greater than or equal to a threshold value (Chioua, p. 6, lines 23-27 – teaches identifying/notify of an abnormal process [alarm] when alarm activation frequency [tag measured data] is equal to or greater than a given number [reference value – estimated data]); and 
(h) re-calculating the estimated tag using a k-NN (Chioua, p. 10, lines 16-17 – teaches that the classifier can be configured for classifying the abnormal episode [alarm] using the alarm correlation map [independent], process correlation map [dependent] and/or the merged correlation map; Chioua, p. 10, line 18 - p. 11, line 11 - teaches using K-nearest neighbor algorithm to classify using the alarm correlation map [independent] for the abnormal episode [estimated data - alarm]) or boosting method (Chioua, p. 10, lines 16-17 – teaches that the classifier can be configured for classifying the abnormal episode [alarm] using the alarm correlation map [independent], process , wherein a selection of the method is determined based on the alarm for each tag and the tag type (Chioua, p. 9, lines 21-25 – teaches classification based on alarm correlation map [generates abnormal episode (alarm) and independent] and separate classification on process correlation [no alarm - dependent] and fusing the classifications using weights based on confidence values; Chioua, p. 10, line 18 - p. 11, line 11 - teaches using K-nearest neighbor algorithm to classify using the alarm correlation map [independent] for the abnormal episode [estimated data - alarm]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Rao with the teachings of Chioua in order to develop an improved method for monitoring an industrial plant and an improved industrial control system in the field of using process variables [tags] for the purposes of monitoring industrial plants (Chioua, p. 2, lines 22-23 – “Thus, there is a need for an improved method for monitoring an industrial plant and an improved industrial control system that overcomes at least some of the problems of the art.”).

Regarding claim 22 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 21 as noted above. Rao further teaches wherein the determining of the one or more relevant tag comprises: 
(a) selecting one tag from the plurality of tags (Rao, ¶0076 – teaches selecting each tag from a plurality of tags), wherein the selecting of the one tag is repeated for all of the plurality of tags in ascending order based on a tag number assigned to each tag of the plurality of tags (Rao, ¶0076 – teaches selecting each tag from a plurality of tags across a specified time window for each pair ; 
(b) calculating an absolute value of the correlation coefficient between the selected tag and each of the rest of the plurality of tags (Rao, ¶0076 – teaches determining correlation coefficients for each pair of tags, where the correlation coefficients are normalized to value between zero and one [positive value = absolute value]); and 
(c) assigning the each of the rest of the plurality of tags as a primary tag of the selected tag if the absolute value is less than or equal to a first upper limit and is greater than or equal to a first lower limit (Rao, ¶¶0077-0078 – teaches starting a new highly correlated group using the correlation coefficient between 1 [upper limit] and threshold [lower limit]; [Starting a new highly correlated group means primary tag extraction]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua for the same reasons as disclosed in claim 21 above.

Regarding claim 23 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 22 as noted above. Rao further teaches wherein the determining of the relevant tag comprises: 
(a) selecting one tag from the plurality of tags (Rao, ¶0076 – teaches selecting each tag from a plurality of tags), wherein the selecting of the one tag is repeated for all of the plurality of tags in ascending order based on a tag number assigned to each tag of the plurality of tags (Rao, ¶0076 – teaches selecting each tag from a plurality of tags across a specified time window for each pair based on the length of the time window [Interpreted as going in order through the window which is considered ascending order by tag number]); 
(b) calculating an absolute value of the correlation coefficient between the selected tag and each of the rest of the plurality of tags (Rao, ¶0076 – teaches determining correlation coefficients for each pair of tags, where the correlation coefficients are normalized to value between zero and one [positive value = absolute value]); 
(c) assigning the each of the rest of the plurality of tags as a secondary tag of the selected tag if the absolute value is less than or equal to a second upper limit and is greater than or equal to a second lower limit (Rao, ¶¶0077-0078 – teaches adding a different tag to an existing highly correlated group using the correlation coefficient between 1 [upper limit] and threshold [lower limit]; [Adding to a highly correlated group means secondary tag extraction]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua for the same reasons as disclosed in claim 22 above.

Regarding claim 24 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 23 as noted above. Rao further teaches wherein the determining of the relevant tag comprises: 
(a) putting two or more tags into a same secondary tag group if the set created by all secondary tags of the two or more tags are same as the two or more tags (Rao, ¶0078 – teaches selecting one tag [independent tag] from a group of highly correlated tags where groups of highly correlated tags are grouped based on correlation coefficients [Groups are determined by relevant tag and selected tag from the group represents the independent tag . The selection of an independent tag by default classifies the remaining tags as dependent tags]; see also Rao, ¶¶0081-0084); 
(b) removing at least one primary tag for each tag from at least one tag of each secondary tag group (Rao, ¶0078 – teaches selecting, from a highly correlated group, a single tag [This selection process means that either primary or secondary are removed and either a single primary or a single .
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua for the same reasons as disclosed in claim 23 above.

Regarding claim 25 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 24 as noted above. Rao further teaches wherein the determining of the relevant tag comprises: 
determining a set of relevant tags wherein the set is remaining primary tags after removing the at least one primary tag (Rao, ¶¶0077-0078 – teaches starting a new highly correlated group using the correlation coefficient between 1 [upper limit] and threshold [lower limit]; [Starting a new highly correlated group means primary tag extraction]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua for the same reasons as disclosed in claim 24 above.

Regarding claim 26 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 25 as noted above. Rao further teaches wherein the classifying of the tag type of each tag comprises: 
(a) counting a number of relevant tags for each tag and a total number of tags (Rao, ¶0108 – teaches 31 relevant tags out of 1000 total tags) 
(b) classifying each tag into an independent tag or a dependent tag (Rao, ¶0078 – teaches selecting one tag [independent tag] from a group of highly correlated tags where groups of highly correlated  based on the ratio between the number of the relevant tags and the total number of tags (Rao, ¶0108 – teaches using the 31 out of 1000 relevant tags to train the model used to determine independent/dependent tags).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua for the same reasons as disclosed in claim 25 above.

Regarding claim 27 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 21 as noted above. Chioua further teaches wherein the re-calculating of the estimated data comprises: 
re-calculating an updated estimated value of a tag using a k-NN method if the tag is an independent tag (Chioua, p. 10, lines 16-17 – teaches that the classifier can be configured for classifying the abnormal episode [alarm] using the alarm correlation map [independent], process correlation map [dependent] and/or the merged correlation map; Chioua, p. 10, line 18 - p. 11, line 11 - teaches using K-nearest neighbor algorithm to classify [primary prediction] using the alarm correlation map [independent] for the abnormal episode [estimated data - alarm]), wherein an input to the k-NN method is an estimated data generated from the regression model (Chioua, p. 6, lines 23-27 – teaches identifying/notify of an abnormal process [alarm] when alarm activation frequency [tag measured data] is equal to or greater than a given number [reference value – estimated data]).


Regarding claim 28 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 27 as noted above. Chioua further teaches wherein the re-calculating the estimated data comprises: 
re-calculating an updated estimated value of a tag using a k-NN method if the tag is a dependent tag and an alarm has been activated (Chioua, p. 10, lines 16-17 – teaches that the classifier can be configured for classifying the abnormal episode [alarm] using the alarm correlation map [independent], process correlation map [dependent] and/or the merged correlation map; Chioua, p. 10, line 18 - p. 11, line 11 - teaches using K-nearest neighbor algorithm to classify [secondary prediction] using the process correlation map/merged correlation map [dependent] for the abnormal episode [estimated data - alarm] ; see also Chioua, p. 10, lines 1-97 – merged correlation), wherein an input to the k-NN method is an estimated data generated from the regression model (Chioua, p. 6, lines 23-27 – teaches identifying/notify of an abnormal process [alarm] when alarm activation frequency [tag measured data] is equal to or greater than a given number [reference value – estimated data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua in order to re-calculate an updated estimated values of a tag using a k-NN method in order to develop an improved method for monitoring an industrial plant and an improved industrial control system (Chioua, p. 2, lines 22-23).

Regarding claim 29 (New), Rao in view of Chioua teaches all of the limitations of the system of claim 28 as noted above. Chioua further teaches wherein the re-calculating the estimated data comprises: 
re-calculating an updated estimated value of a tag using a boosting method if the tag is a dependent tag and an alarm has not been activated (Chioua, p. 10, lines 16-17 – teaches that the classifier can be configured for classifying the abnormal episode [alarm] using the alarm correlation map [independent], process correlation map [dependent] and/or the merged correlation map; Chioua, p. 9, lines 21-25 – teaches classification based on alarm correlation map [generates abnormal episode (alarm) and independent] and separate classification on process correlation [no alarm - dependent] and fusing the classifications using weights based on confidence values), wherein an input to the boosting method is an estimated data generated from the regression model (Chioua, p. 6, lines 23-27 – teaches identifying/notify of an abnormal process [alarm] when alarm activation frequency [tag measured data] is equal to or greater than a given number [reference value – estimated data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua in order to re-calculate an updated estimated values of a tag using a boosting method in order to develop an improved method for monitoring an industrial plant and an improved industrial control system (Chioua, p. 2, lines 22-23).

Regarding claim 30 (New), it is the method embodiment of claim 21 with similar limitations to claim 21 and is rejected under the same reasoning found in claim 21.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Rao and Chioua for the same reasons as disclosed in claim 21 above.
Regarding claim 31 (New), the rejection of claim 30 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 22.

Regarding claim 32 (New), the rejection of claim 31 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 23.

Regarding claim 33 (New), the rejection of claim 32 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 24.

Regarding claim 34 (New), the rejection of claim 33 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 25.

Regarding claim 35 (New), the rejection of claim 34 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 26.

Regarding claim 36 (New), the rejection of claim 30 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 27.

Regarding claim 37 (New), the rejection of claim 36 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 28.

Regarding claim 38 (New), the rejection of claim 37 is incorporated herein. Further, the limitations in this claim are taught by Rao in view of Chioua for the reasons set forth in the rejection of claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/BRIAN M SMITH/               Primary Examiner, Art Unit 2122